Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of claims 1-14 in the reply filed on 16 November 2022 is acknowledged.
Examiner’s Comments – Minor Informalities
The examiner acknowledges and appreciates the clear and distinct details in the drawings as filed. And the examiner acknowledges and appreciates the instructive details of the written description as filed. However, it appears that a few minor typographical errors crept into the presentation of these details. For example, paragraph [0056] links 190 to ‘photodetectors’ while paragraph [0057] links 190 to ‘vias.’ Appropriate review and correction would be greatly appreciated. For the purposes of this office action, the examiner considers that photodetectors were linked to 185.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forest et al. (2007/0110357; “Forest”) in view of Lin et al. (2019/0137688; “Lin”) and further in view of Menezo et al. (2018/021399; “Menezo”).
Regarding claim 1, Forest discloses in figures 1-3 , and related text, a photonic integrated circuit 10 comprising amplifier 12 and photodetector 14, with top and side electrode contacts 17, tapered III-V waveguides 13, passive waveguide 18, active regions 16 which can include quantum wells, and substrate 20. Forest, pars. [0020]-[0024].
Forest, Figure 1.

    PNG
    media_image1.png
    259
    805
    media_image1.png
    Greyscale




[0020] FIG. 1 provides a perspective view of an illustrative asymmetric twin waveguide (ATG) structure/device 10 with a monolithically integrated semiconductor optical amplifier (SOA) 12 and detector 14 formed therein. Structure 10 comprises a first waveguide layer 18, which may be a passive waveguide such as a fiber guide, and a second active waveguide layer 16 formed on top of passive waveguide 18. Passive waveguide 18 is formed on substrate 20 (not shown). Amplifier 12 and detector 14 are formed in the same active waveguide layer 16. Forming amplifier 12 and detector 14 in a single active layer 16 in an ATG structure eliminates re-growth steps and thereby simplifies the overall fabrication process of integrated photonic devices.
[0021] In illustrative ATG structure 10, a first mode of light and a second mode of light that propagate in structure 10 are divided unequally between passive waveguide layer 18 and active waveguide layer 16. Waveguides 16 and 18 have differing indices of refraction, resulting in the uneven division of light in the regions where the waveguides 16 and 18 overlap. In an exemplary embodiment, active waveguide 16 has a higher refractive index than passive waveguide 18. The first mode of light is confined primarily to passive waveguide 18, while the second mode of light is confined primarily to active waveguide 16. Because the second mode of light, as compared to the first mode, is confined primarily to active waveguide layer 16, the second mode of light is primarily effected by amplifier 12 and detector 14 formed in active waveguide layer 16.
[0022] In illustrative structure 10, amplifier 12 comprises a portion of active waveguide layer 16. The portion of waveguide layer 16 comprised in amplifier 12 may have tapers 13 formed therein for facilitating the transfer of light energy into and out of waveguide layer 16. In an illustrative embodiment, tapers 13 may be lateral tapers with exponential or polynomial shapes, but may comprise any geometry, shape, or configuration operable to move light between waveguides. Ridge 15 is formed on waveguide 16.
[0023] In an illustrative embodiment, active waveguide 16 comprises a bulk material of bandgap that both emits and detects light in a wavelength band of interest. In an illustrative embodiment, active waveguide 16 may include a plurality of quantum wells separated by a plurality of barrier materials. In an illustrative embodiment, an intermixed region may be formed in the taper areas 13 wherein the plurality of quantum wells are intermixed with the plurality of barrier materials. In an alternative embodiment, non-intermixed quantum wells may be employed. In an illustrative embodiment, five quantum wells may be embodied in active waveguide 16. Amplifier 12 further comprises signal contacts 17 formed thereon for applying a forward bias to the portion of waveguide 16 formed in amplifier 12. Applying the forward bias to active waveguide 16 causes light propagating in waveguide 16 to be amplified.
[0024] Detector 14 also comprises a portion of active waveguide layer 16. The portion of waveguide layer 16 comprised in detector 14 may have a taper 13 formed therein for facilitating movement of light energy into waveguide 16. Ridge 19 is formed on top of waveguide 16. As previously mentioned, in an illustrative embodiment, active waveguide 16 may comprise a plurality of quantum wells separated by a plurality of barrier materials. Detector 14 further comprises signal contacts 21 for applying a reverse bias to the portion of waveguide layer 16 formed in detector 14. Applying a reverse bias to active waveguide 16 allows for detecting light that is propagating in waveguide 16.
Forest, pars. [0020]-[0024].
Further regarding claim 1, Forest does not explicitly disclose a III-nitride waveguide structure disposed on a silicon nitride waveguide and a III-nitride waveguide structure. 
However, Lin disclose in figure 1, and related text, waveguide embodiments comprising photonic structures 106 comprising GaN and silicon nitride waveguides 104, Lin, par. [0027], which “may be layered onto a box silicon dioxide (SiO2) layer 105which may be layered on a silicon substrate 107. Lin, par. [0028].
Lin, Figure 1.


    PNG
    media_image2.png
    301
    717
    media_image2.png
    Greyscale





[0027] FIG. 1 illustrates an example top down and side view of a Si/III-V coupler, in accordance with some embodiments. Diagrams 100a and 100b may show a portion of a silicon photonic integrated circuit (IC) or a standalone chip that may be, in non-limiting examples, one or more of a silicon photonic transmitter, receiver, SOA, or sensor. Diagram 100a shows a top-down view, taken at a cross section 102 as shown in diagram 100b. A Si rib 104 that contains a waveguide 104a may be coupled with an SOA Mesa 106. In embodiments, the SOA Mesa 106 may include III-V material that includes active light amplification material coupled with the waveguide 104. Specifically, the active light amplification material may include a combination of elements in group III of the periodic table (e.g., aluminum, gallium, indium, etc.) and elements in group V of the periodic table (e.g., phosphorous, arsenic, antimony, etc.) For example, the III-V compounds may include gallium nitride (GaN), gallium arsenide (GaAs), indium phosphide (InP), aluminum arsenide (AlAs), various combinations of the elements or compounds (e.g., InGaAsP, InAlGaAs, etc.), or some other III-V compound. In some embodiments, the active light amplification material may include glass, ceramic, or some other material. In some embodiments the active light amplification material may include various layers of the above compounds or some other type of gain material. The waveguide 104 may include, for example silicon oxide, silicon nitride, SiON. It will be understood that the above described example elements are intended as a non-exhaustive grouping of examples, and other embodiments may include additional or alternative materials, compounds, or elements to those listed above as will be understood as appropriate in the art. The SOA Mesa 106 may be bonded on-die onto the Si rib 104. At either end of the SOA Mesa 106 are taper couplers 108a, 108b which, in embodiments, may include III-V material. In embodiments, light from a laser beam such as laser beam 110 of diagrams 100a and 100b may travel along the waveguide 104a in either direction to and/or from the taper couplers 108a, 108b.
[0028] The taper couplers 108a, 108b facilitate the transition and/or couple the light of the laser beam 110 to and from the waveguide 104a in the Si rib 104 and the SOA Mesa 106. As shown in diagram 100b, the SOA Mesa 106 may include multiple quantum wells (MQW) 112. In embodiments, the SOA Mesa 106 amplifies the power of the laser through the length of the III-V MQW, which may include InP, for laser signal gain. The Si rib 104 may be layered onto a box silicon dioxide (SiO2) layer 105, which may be layered on a silicon substrate 107.
[0029] When constructing a tip at the end of taper coupler 108a, 108b, particularly when using III/V material, it is difficult to get the taper less than 0.6 μm due to limitations of the photolithographic tool and process. As a result, the tip at the end of the taper coupler 108a, 108b is a flat surface with a minimum diameter of about 0.6 μm. Due to the optical mode transitions through the tip at the end of the taper coupler 108a, 108b from Si to III-V, there is mode mismatch at the III-V taper tip due to the taper tip width if the flat taper tip is struck by the laser beam. For example, the flat taper tip during the mode coupling from Si to III-V may cause a high back-reflection to the laser, which is integrated on the same chip when the flat taper tip is in the light waveguide 104a. The back-reflection field induced by the latter is further amplified by the SOA gain.
[0030] In a light transmission direction, a laser 110 has light with optical power P.sub.in launched into a Si rib waveguide 104 that couples into a front-taper coupler 108a, that couples the light from the Si rib 104 to a boned III-V MQW in SOA mesa 106. The SOA 106 amplifies the power through the length of III-V MQW InP gain. At the end of SOA 106, a back-taper coupler 108b couples light back from III-V to Si waveguide 104. Both front-taper coupler 108a and the back-taper coupler 108b with slowly changing width performs light adiabatic transition from Si to III-V and from III-V MQWs to Si waveguide.
Lin, par. [0027]-[0030].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forest to disclose a III-nitride waveguide structure disposed on a silicon nitride waveguide and a III-nitride waveguide structure because the resulting configuration would facilitate designing and fabricating interconnect structures. Lin, par. [0001].
Further regarding claim 1, Forest in view of Lin does not explicitly disclose a dielectric cladding covering the silicon nitride waveguide and electro-optic modulator; and electrical contacts disposed on the dielectric cladding and arranged to apply an electric field to the electro-optic modulator.
However, Menezo discloses in figure 7, and related text, photonic devices comprising III-V gain media, Menezo, par. [0008], coupled to electrical contacts by vias that pass through dielectric layers. Menezo, Abstract and pars. [0008] and [0288]-[0291].
A photonic device comprising: a support; an intermediate layer comprising at least one dielectric material and a first and second excess thickness of silicon separated from each other by a space; a first patterned silicon layer at least partially forming a waveguide, and first to fifth waveguide sections; a first dielectric layer covering the first silicon layer and a gain structure comprising at least one gain medium in contact with the first dielectric layer; the second and fourth wave guide sections, the first and second excess thicknesses of silicon, and the first and second ends of the gain structure forming a first and second optical transition zone between a hybrid laser waveguide, formed by a central portion of the gain structure, the space and the third waveguide section and the first and fifth waveguide sections respectively. The invention also relates to a method of fabricating such a photonic device.
[0008] The gain medium with such a gain structure may comprise a succession of quantum wells supplying light emission. These quantum wells are usually surrounded by two barrier layers so as to increase the confinement factor of the optical mode in the quantum wells. As an alternative to quantum wells, the gain medium can also comprise quantum dots. In order to form such quantum wells or quantum dots, in a classical configuration of such a hybrid laser, the gain medium may comprise at least two semiconducting materials, for example chosen from among the group including indium phosphide, InP, gallium arsenide GaAs, indium arsenide InAs, gallium-indium arsenide-phosphide InGaAsP, gallium-indium-aluminium arsenide InGaAlAs, aluminium-gallium arsenide AlGaAs and indium arsenide-phosphide InAsP, and alloys of them. Similarly, the first and the second zones can be composed of at least one semiconducting material chosen from the group including indium phosphide InP, gallium arsenide GaAs, indium arsenide InAs, gallium-indium arsenide-phosphide InGaAsP, gallium-indium-aluminium arsenide InGaAlAs, aluminium-indium arsenide-nitride InGaAsN, aluminium-gallium arsenide AlGaAs and indium arsenide-phosphide InAsP, and alloys of them, one of the first and second zones having a first type of conductivity in which the majority carriers are electrons and other having a second type of conductivity in which the majority carriers are holes.
 [0288] FIG. 7A more precisely illustrates the first and second electrical contacts 531, 532 related to the gain structure 310. These first and second electrical contacts 531, 532 are distributed on each side of the gain structure 310 along a direction transverse to the optical feedback structure 220 to connect the first and the third semiconducting zones 331, 341 respectively. More precisely, each of the first and the second electrical contacts 531, 532 comprises a metallic contact in contact with the surface of the first and third semiconducting zones 331, 341 respectively and adapted to form a pure resistive contact with this latter semiconducting zone 331, 341. Each of the first and second electrical contacts 531, 532 also comprises a corresponding metallic via passing through the first dielectric layer 110, the intermediate layer 420 and the support 120 comprising the layer 130. Each of the metallic vias of the first and second electrical contacts 531, 532 opens up on the surface of the support 120 to authorise making contact with a control circuit of the laser 300, not illustrated.
[0289] FIG. 7B illustrates the third and fourth electrical contacts 533, 534 related to the optical modulator 230. The third electrical contact 533 connects the fourth semiconducting zone 231 of the optical modulator 230 and its configuration is similar to that of the first and the second electrical contacts 531, 532. Thus the third electrical contact 533 comprises a metallic contact in contact with the surface of the fourth semiconducting zone 231 and adapted to form a pure resistive contact with it. The third electrical contact 533 also comprises a corresponding metallic via passing through the first dielectric layer 110, the intermediate layer 420 and the support 120. The fourth electrical contact 534 comprises a metallic via in contact with the surface of the doped zone 232 and forming a pure resistive contact with it. The vias in each of the third and the fourth electrical contacts 533, 534 open up on the surface of the support 120 to authorise making contact with a control circuit of the optical modulator 230, not illustrated.
[0290] Obviously, based on the same principle and in the case in which the waveguide 200 accommodates other active optical components, for example such as a multiplexer and a demultiplexer, the photonic device 1 may comprise additional metallic vias passing through the first dielectric layer 110, the intermediate layer 420 and the support 120 and opening up on the surface of the support 120 so as to enable making contact with the control circuit of these active optical components. In the same way as for the control circuits of the laser 300 and the optical modulator 230, this control circuit may be an exclusive control circuit for said active optical components or a control circuit common with the optical modulator 230 and/or the laser 300. Thus, the control circuit of the laser 300 and the control circuit of the optical module 230 can both be formed in a single control circuit of the photonic device 1.
[0291] With such a configuration of the first to fourth electrical contacts 531, 532, 533, 534, it is possible to control the different components of the fourth embodiment of the photonic device 1, by connecting it to a control circuit on its face on the support side 120.
Menezo, pars. [0008] and [0288]-[0291].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forest in view of Lin to disclose a dielectric cladding covering the silicon nitride waveguide and electro-optic modulator; and electrical contacts disposed on the dielectric cladding and arranged to apply an electric field to the electro-optic modulator because the resulting configuration would facilitate coupling to control circuits. Menezo, pars. [0288]-[0291].
Regarding claims 1-3 and 5-14, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forest in view of Lin, and further in view of Menezo, as applied in the rejection of claim 1, to disclose:
2. The photonic integrated circuit of claim 1, wherein the III-nitride waveguide structure is formed of one of Al.sub.xGa.sub.1-xN (0≤x≤1), In.sub.xGa.sub.1-xN (0≤x≤1), or Al.sub.xIn.sub.1-xN (0≤x≤1). Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].

3. The photonic integrated circuit of claim 1, wherein the III-nitride waveguide structure includes a stacked layer of quantum wells formed of one of Al.sub.xGa.sub.1-xN (0≤x≤1), In.sub.xGa.sub.1-xN (0≤x≤1), or Al.sub.xIn.sub.1-xN (0≤x≤1). Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
5. The photonic integrated circuit of claim 1, wherein the dielectric cladding is formed of silicon dioxide. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
6. The photonic integrated circuit of claim 1, wherein the silicon nitride waveguide is disposed on an upper surface of a silicon dioxide layer disposed on a silicon substrate. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
7. The photonic integrated circuit of claim 1, further comprising one or more heterogeneously integrated III-nitride quantum well modulators. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
8. The photonic integrated circuit of claim 1, further comprising a photodetector.
9. The photonic integrated circuit of claim 8, wherein the photodetector is optically coupled to the silicon nitride waveguide. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
10. The photonic integrated circuit of claim 8, wherein the photodetector is disposed on a same side of the silicon nitride waveguide as the dielectric cladding. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
11. The photonic integrated circuit of claim 8, wherein the photodetector is disposed on an opposite side of the silicon nitride waveguide as the dielectric cladding. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
12. The photonic integrated circuit of claim 8, further comprising a conductive via passing through the dielectric cladding and forming an electrical path between a contact pad of the photodetector and an external contact pad disposed on a surface of the dielectric cladding. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
13. The photonic integrated circuit of claim 1, further comprising a conductive via passing through the dielectric cladding and forming an electrical path between the III-nitride waveguide structure and an external contact pad disposed on a surface of the dielectric cladding. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
14. The photonic integrated circuit of claim 1, wherein the III-nitride waveguide structure has a tapered end portion. Forest, pars. [0020]-[0024]; Lin, par. [0027]-[0030]; Menezo, pars. [0008] and [0288]-[0291].
because the resulting configurations would facilitate designing and fabricating interconnect structures, Lin, par. [0001], and coupling to control circuits. Menezo, pars. [0288]-[0291].
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forest et al. (2007/0110357; “Forest”) in view of Lin et al. (2019/0137688; “Lin”) and further in view of Menezo et al. (2018/021399; “Menezo”), as applied in the rejection of claims 1-3 and 5-14, and further in view of Farahi et al. (2003/0124754; “Farahi”).
Regarding claim 4, Farahi discloses in figure 1, and related text, light-guiding structures comprising GaN slabs. 
The diagram of FIG. 1 shows the geometry of the calculations. For light emitted from point p, the direction of the light ray depends upon the index of refraction of each of the materials (described above), and the angle of the light ray. Only a small range of angles (0.degree. to 25.8.degree.) results in light that will be emitted from the surface, such as shown by light ray (3). For angles greater than 25.8.degree., the light is totally internally reflected (TIR) and is represented by light ray (4). Some of this light will then be lost through the substrate when it reaches that interface, but most of it continues to be guided in the slab defined by the GaN material. The present invention allows most of this light to be captured and coupled out through the top of the chip.
Farahi, par. [0009].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forest in view of Lin, and further in view of Menezo, as applied in the rejection of claims 1-3 and 5-14, to disclose that the III-nitride waveguide structure is bonded to the silicon nitride waveguide and silicon nitride support layers with a III-nitride slab because the resulting configuration would facilitate guiding light. Farahi, par. [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874